Citation Nr: 0033263	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for skin cancer.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin rash, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.

This matter arises from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosed psychiatric 
disability, to include PTSD. 

2.  There is no medical evidence of a diagnosis of skin 
cancer.

3.  In September 1995, the RO denied the veteran's claim for 
service connection for a skin rash on the basis that there 
was no evidence of any skin disorder during service and no 
medical evidence to link a currently diagnosed skin disorder 
to military service; he failed to timely appeal that 
determination.

4.  Evidence received since the RO's September 1995 decision 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a skin rash, to include 
as secondary to exposure to herbicides.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated during military service.  38 U.S.C.A. 
§§ 1101, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000). 
2.  A carcinoma of the skin was not incurred during military 
service.   38 U.S.C.A. §§ 1101, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000). 

3.  The September 1995 rating decision which denied the 
veteran's claim for service connection for a skin rash is 
final.  38 U.S.C.A. § 7105 (West 1991).

4.  New and material evidence has not been received since the 
September 1995 rating decision, and the veteran's claim of 
entitlement to service connection for a skin rash, to include 
as secondary to exposure to herbicides, is not reopened.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§  5102, 5103, 5103A).  In that 
regard, the Board notes that the RO requested information 
regarding private medical records and stressor statements 
from the veteran to substantiate his claim for PTSD and a 
skin disorder stemming from military service.  The veteran 
did not provide a stressor statement regarding his PTSD 
claim, and he did not supply any specific information 
regarding his exposure to stressful events during service 
other than to assert that his coming down with malaria a few 
days before his scheduled departure from Vietnam was very 
stressful.  Regarding his skin disability claim, he responded 
that the medical doctors he had seen for his skin problems no 
longer had any records.  The RO also advised the veteran of 
the opportunity to be evaluated for residuals of exposure to 
Agent Orange, and afforded him a VA systemic and skin 
examination.  Therefore, the Board concludes that the VA has 
met its statutory duty to assist.  Id. 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection is 
provided for a chronic condition that had its onset during 
service and continues to show symptomatology after service, 
as set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The evidence regarding continuity 
of symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.   

A.  PTSD

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); Cohen v. West, 10 Vet. App. 128 
(1997).   

The veteran claims that he has PTSD as a result of his 
military service.  He does not contend, nor does the record 
indicate, that he was engaged in combat.  His DD Form 214 
shows that his military occupational specialty (MOS) was that 
of an auto mechanic, and the veteran confirmed in his June 
1999 statement that during his tour of duty in Vietnam he was 
a mechanic on an armored personnel carrier.  He reported that 
he spent most of his time in the jungle working on the 
vehicles.  Therefore, 38 U.S.C.A. § 1154(b) (West 1991), is 
not for consideration. 

The veteran's service medical records are without complaint 
or clinical finding regarding any psychiatric disorder, and 
there is no evidence at all to indicate that the veteran has 
a diagnosed psychiatric disorder, including PTSD.  Despite 
the veteran's claim that he has such a disability, he neither 
contends that he has a psychiatric diagnosis, nor does he 
provide any information regarding any private evaluation or 
treatment of a psychiatric disorder.  A May 1995 
Chronological Record of Medical Care which was to certify him 
as a firefighter reflects no history of mental or emotional 
illness and no history or diagnosis of cancer of any kind.  
VA outpatient records of June 1995 through September 1996, 
and VA examination reports of August and October 1995 are 
devoid of complaint or reference to a psychiatric disability.  
There is simply no medical evidence of a diagnosis of any 
psychiatric disorder, to include PTSD, and no competent 
evidence to suggest that the veteran was exposed to a 
stressor during service that would serve as the basis for a 
diagnosis of PTSD.   

Accordingly, as there is no competent evidence of a diagnosis 
of PTSD, or any other psychiatric disability, the veteran's 
claim must be denied.  When the law is clear, as in this 
case, that there must be a diagnosed disability to establish 
a basis for service connection, there is no other option but 
to apply the plain meaning of the statute.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429 (1994).  

B.  Skin Cancer

The veteran claims service connection for skin cancer based 
upon his reported exposure to the herbicide Agent Orange.  
The veteran was advised of the opportunity to be evaluated 
for exposure to Agent Orange, but there is no evidence in the 
record that he participated in the registry program.  There 
is likewise no evidence in the record of a diagnosis of skin 
cancer.  Indeed, in his June 1999 statement, the veteran 
reported that he was concerned that his skin rash "could 
possibly be cancer," but he did not provide medical evidence 
to support his statement.  Moreover, VA outpatient and 
examination reports from 1995 and 1996 show diagnoses of a 
skin disorder without any evidence of carcinoma of the skin.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim as there is no 
diagnosed disability of skin cancer.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§  5102, 5103, 5103A (b)(1), (d)). 


II.  New and Material Evidence to Reopen Claim for Skin 
Disorder

As a preliminary matter, the Board notes that the veteran's 
claim for service connection for a skin disorder as secondary 
to exposure to herbicides was denied by the RO on the merits, 
while a claim for direct service connection for a skin rash 
was denied on the basis of failure to present new and 
material evidence.  Procedurally, the claim based on exposure 
to herbicides should also have been reviewed on the basis of 
whether new and material evidence had been submitted.  
Notwithstanding the nomenclature and varied etiology, the 
veteran simply provided an alternate theory for his claim for 
a skin disorder.  A new theory of entitlement does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).  Therefore, the Board finds that, since 
the veteran has actually been the recipient of more than he 
was entitled to, as the claim was reviewed after considering 
all of the evidence of record, there has been no prejudice 
that would warrant a remand to cure a procedural defect.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

In July 1995, the veteran filed a claim for service 
connection for a skin rash which was denied by the RO in 
September 1995 on the basis that there was no evidence of a 
skin rash during service and no medical evidence to link any 
currently diagnosed skin disorder to service.  The veteran 
was advised of this decision in October 1995 and he failed to 
submit an appeal.  

The evidence before the RO at the time included service 
medical records, a VA outpatient clinical record, and a VA 
examination report.  The service medical records were 
completely devoid of complaints or clinical findings 
regarding the veteran's skin.  The June 1995 VA outpatient 
dermatology clinic record showed a diagnosis of a 
psoriasiform rash of the hands, elbow, back, thighs, and 
legs, and the August 1995 VA examination report reflected a 
diagnosis of tinea corporis and tinea manum.  Despite the 
veteran's report that his rash had been present since 
Vietnam, there was no medical evidence to indicate a link 
between the skin condition and military service.

In April 1999, the veteran filed a claim for service 
connection for a skin disorder, to include as secondary to 
his exposure to Agent Orange.  He submitted a statement in 
June 1999 asserting that he developed a skin rash in 1967, 
that has been with him ever since he was stationed in 
Vietnam.  He further asserted that he was exposed to Agent 
Orange while in Vietnam.  

Also associated with the claims file are VA outpatient 
records covering the period from June 1995 to June 1998, and 
an October 1995 VA examination report concerning the 
veteran's skin.  The VA outpatient records show an October 
1995 diagnosis of tinea corporis, a December 1995 diagnosis 
of tinea cruris, and a June 1998 referral from the 
dermatology clinic for a rash.  There is no further record of 
diagnosis or treatment.  The October 1995 VA examination 
report noted that the veteran had widespread patches of rash 
involving his trunk, left distal hand, buttocks, and proximal 
lower extremities.  The rash consisted of dusky erythema with 
moderate amount of scaling which was KOH positive.  The 
diagnosis was reported as tinea corporis.  The veteran was 
referred to a VA clinic for his skin.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

As is apparent from a review of the record, the veteran has 
failed to submit evidence that has not been previously 
considered, or that bears substantially on his claim for 
service connection.  The diagnosis of tinea corporis is 
already of record, and the diagnosis of tinea cruris while 
admittedly new, is cumulative in that it refers to a skin 
condition previously diagnosed.  There is no indication that 
any of the diagnosed skin conditions are related to service, 
other than based upon the veteran's report of onset during 
service.  This has already been considered and rejected by 
the RO.  Moreover, while the veteran's statement that his 
skin condition was caused by Agent Orange exposure is new, it 
is not material for the purposes of reopening his claim.  As 
noted previously, a new theory of entitlement does not 
constitute a new claim, and the veteran has failed to submit 
new evidence sufficient to provide the necessary medical 
nexus required to reopen his claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Therefore, the Board concludes that there has been no 
evidence submitted, which by itself, or in connection with 
the evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Thus, it follows that the claim for service 
connection for a skin disability has not been reopened.  

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to reopen his claim 
for service connection.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). 



ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for skin cancer is denied.   

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for a skin 
rash, to include as secondary to exposure to herbicides, the 
appeal is denied.



		
	ROBERT E. O'BRIEN 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



